PER CURIAM.
We affirm the trial court’s denial of appellant’s motion for post-conviction relief. On the issue of counsel’s alleged “promise” as to appellant’s eligibility for gain time, the record reflects appellant’s acknowledgment at his plea hearing that no “promises,” other than those referred to at the plea hearing, had been made to him by anyone. This is sufficient to support a denial of his claim. See Zaetler v. State, 627 So.2d 1328 (Fla. 3d DCA 1993).
ANSTEAD, GLICKSTEIN and PARIENTE, JJ., concur.